-   .   .




                                 OWNEY       GENERAL.
                                      EXAS




            Honorable Jack Young      Opinion No. C-683
            District Attorney
            154th Judicial District   Re:    Under Vernon's Code of Crlmlna
            Muleshoe, Texas                  Procedure, a,twha,trate should
                                             the county pay the court re-
                                             porter for preparing statement
                                             of facts and transcripts In
                                             in cases involving paupers and
                                             those unable to pay or give
                                             security for costs, and re-
            Dear Mr. Young:                  lated questions.
                  In a recent opinion request you point out that the
            new Code of Criminal Procedure has left in question the rate
            that a county should pay court reporters for preparing atate-
            ment of facts and transcripts in cases Involving paupers and
            those unable to pay or give security for the same. Your re-
            quest for our opinion aska three questions:
                    "1. Article 40.09, Paragraph 5, Texas
                 Code of Criminal Procedure states in part
                 as follows, to-wit: I, . . Upon certlfi-
                 cate of the court that this service has
                 been rendered, payment therefor shall be
                 made from the General Funds by the county
                 in which the offense 1s alleged to have
                 been committed. . .' At what rate shall
                 the county pay the Court Reporter for such
                 transcription?.
                     "2. Is It proper expenditure of County
                  funds I. .    by the County in which the of-
                  fense Is alieged to have been committed
                  . * . I to pay for an additional copy, or
                  copies of such transcription of the Re-
                  porter's notes for the District or County
                  Attorney where such copy or copies are to
                  be used in briefing a case on a~ppeal,on
                  future trials of companion cases growing
                  out of the same transaction, for lmpeach-
                  ment or other purposes? If such expenditure
                  Is authorized at what rate Is the county

                                      -3283-
                                                              -




Honorable Jack Young, Page 2 (C-683)


      authorized to reimburse the Court Re-
      porter for such copy or copies?
         “3. Where counties are authorized to
      pay at a ra,teper hundred words for trans-
      cription of the Court Reporter's notes, 1s
      It necessary to count each individual word
      or Is a reasonable estimation acceptable?
      Assuming a twenty five line page of trans-
      cription containing question and answer
      testimony, argument of counsel, pre-trial
      motions, and/or arguments of counsel In a
      230-240 word per page estimate a fair estl-
      ma,te
          ?"
      In answer to your first and third questions, Article
40.09, paragraph 5 of Vernon's Code of Criminal Procedure,
does not outline what the court reporters shall be paid or
what Is a reasonable amount for preparing the statement of
facts and transcripts. In the absence of a statutory pro-
vision setting forth the amount to be paid, it 1s a logical
conclusion that a reasonable amount should be paid.
      Article 40.09, paragraph 5, states that the court
shall certify that this service has been rendered. When
the court so certifies, it can state In Its order a rtason-
able amount to be paid the court reporter.
      You have pointed out that although there is no stat-
utory authority for the a,mountto be paid court reporters;
Article 2324, Vernon's Civil Statutes, may be used as a
guide line, and particularly paragraph 3 thereof, which
provides that the reporter shall receive as compensation
therefor the sum of not more than thirty cents (30$) per
one hundred (100) words for the original thereof. As to
the amount to be paid a court reporter for the preparation
of a duplicate copy of a statement of facts, It is also a
matter within the discretion of the court.
      In a,nswerto your second question, this office ruled
in Attorney General's Opinion No. v-976 (1949) that the
commissioners court was authorized to pay for transcripts
of the evidence at an examining trial, ordered by the Dls-
trict Attorney, on proper certification from him of the
necessity for the transcript as a reasonable expense nec-
essary In the proper and legal conduct of his office. We
therefore answer your second question In the affirmative.

                         -3284-
Honorable Jack Young, Page 3 (c-683)


                      SUMMARY
         In the absence of a sta~tutorypro-
      vision setting forth the amount to be
      paid the court reporter for preparing
      a statement of facts and transcripts,
      In cases Involving paupers, a reason-
      able amount should be paid. The trial
      Judge can certify In Its order what
      that reasonable amount should be.
         It Is a proper expenditure of county
      funds to pay for an addltlona,lcopy of
      such statement of facts for the use of
      the District or County Attorney In those
      Instances where a copy thereof la a rea-
      sonable expense necessary In the proper
      and legal conduct of their off'lcta.
                                Yours   very   truly,

                                WAGGONER   CARR
                                Attorney General of Texas




                                Aaslstant'Attorney General
GJP/dt
APPROVED
OPINION COMMITTEE
W. V. Geppert, Chairman
Malcolm Quick
Robert E. Owen
Sam Kelley
John Banks
APPROVED FOR THE ATTORNEY GENERAL
BY   T. B. Wright



                            -3285-